                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


JESSE D. LUGARO,

     Petitioner,

V.                                          Civil Action No. 3:19CV288


HAROLD W. CLARKE,

     Respondent.

                             MEMORANDUM OPINION


     Jesse D. Lugaro, a Virginia inmate proceeding pro se, filed

a 28 U.S.C. § 2254 petition (§ 2254 Petition," ECF No. 1).                       By

Memorandum Order entered on May 8, 2019, the Court directed service

of the § 2254 Petition on Respondent, Harold. W. Clarke.                     In his

Motion to Dismiss, Clarke indicates that the § 2254 Petition should

be dismissed because Lugaro has not exhausted his state remedies

with respect to one claim.         In response, Lugaro filed a MOTION TO

WITHDRAW   PETITION    WITHOUT     PREJUDICE       and   "asks   this   court   for


permission to withdraw my petition in relation to the above-styled

case" . . . "without prejudice to the petitioner's ability to re-

file after the resolution of the belated direct appeal in the state

court."    (Mot. Withdraw 1, ECF No. 12 (citations omitted.)

     Before a state prisoner can bring a § 2254 petition in federal

district   court,   the   prisoner     must    first      have   "exhausted     the

remedies   available    in   the   courts     of    the   State."       28   U.S.C.


§ 2254(b)(1)(A).       Exhaustion is accomplished by presenting the
claims to the Supreme Court of Virginia for review either on direct

appeal or in a collateral proceeding.           This Court has previously

concluded that "where a petitioner has failed to exhaust state

court   remedies for   all of   his claims,      the   federal   court must

dismiss the petition without prejudice because the use of the stay

and abeyance procedure for certain mixed federal habeas petitions

is   inapplicable."    Payne    v.   Johnson,    No.   3:07CV614,   2008   WL

3843447, at *1 (E.D. Va. Aug. 15, 2008) {some internal quotation

marks omitted) (quoting Banks v. Johnson, No. 3:07CV746-HEH, 2008

WL 2566954, at *2 (E.D. Va. June 26, 2008)); see also Rasberry v.

Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (citation omitted)

("Once a district court determines that a habeas petition contains

only unexhausted claims, it need not inquire further as to the

petitioner's intentions.   Instead, it may simply dismiss the habeas

petition for failure to exhaust.")

      Both parties agree that Lugaro has not exhausted his state

remedies with respect to all of his claims. Accordingly, the MOTION

TO WITHDRAW PETITION WITHOUT PREJUDICE (ECF NO. 12) and the MOTION

TO DISMISS (ECF No. 8) will be granted and the action will be

dismissed without prejudice.     Petitioner may file a § 2254 petition

in this Court after he has exhausted his remedies in state court.
A certificate of appealability will be denied.

        The Clerk is directed to send a copy of the Memorandum Opinion

to Lugaro and counsel of record.




                                                  /s/
          A   /   .              Robert E. Payne
Date:             f 6^(
                      '          Senior United States District Judge
Richmonaf, Virginia
